Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0176743 A1, hereinafter referred to as Lee).
Regarding claim 14, Lee discloses a first device (30) for steering a second device (20), in particular a second device of a luminaire (Figs. 1-3), said first device comprising: 

- a predetermined set of circuits (33, 34, 35, 36, 38, 39, 30a) arranged in said package; said predetermined set of circuits being adapted to perform steering (paragraph [0041]) of said second device; 
- a receiving means (Function Block Slot, 30a) configured for receiving a pluggable module (Function Block 60) comprising a further circuit (“The function block 60 may include at least one of an infrared sensor, an image sensor, a motion sensor, a chemical sensor, a heat sensor, and a fire sensor”, paragraph [0056]), such that the pluggable module can be received from outside of the package, wherein the further circuit is connected to the predetermined set of circuits when the pluggable module is plugged in the receiving means: wherein the further circuit is configured to contribute to the steering of the second device (“The controller is also configured to receive instructions from the function block(s) 60 (through the function block slot(s) 30a) and/or the communication unit 39, and process such instructions to turn on and off light emitting devices 21 and/or the vary the color, intensity, pattern, etc. of light emitted from the plurality of light emitting devices 21”, paragraph [0048]); 
- wherein said receiving means is separate from the output connections (see 30a and 36 in Fig. 3);
- further comprising internal circuitry configured to recognize the presence (“The function block 60 is detachably connected to the function block slot 30a of the adapter 30 to connect to the controller 38.”, paragraph [0056].  It is implied that the controller 38 will recognize the presence of the pluggable module when plugged-in via function block slot 30a.) type of the pluggable module when plugged-in (“the exemplary adapter 30 includes a function block slot 30a in which a function block 60 can be inserted. The function block 60 may include an infrared sensor, an image sensor, and/or a fire sensor function”, paragraph [0035], and “the function block 60 may include a USB connector, and the function block slot 30a may include a slot in which the USB connector can be inserted. An interface and a communication scheme between the function block slot 30a and the function block 60 can be variously selected.”, paragraph [0037], and “The controller [38] is also configured to receive instructions from the function block(s) 60 (through the function block slot(s) 30a) and/or the communication unit 39”, paragraph [0048]));
- further comprising signal switching and/or signal adaption circuitry (the controller 38 is an internal circuitry of the adapter 30 and it serves as signal switching and/or signal adaption circuitry.  “The controller is also configured to receive instructions from the function block(s) 60 (through the function block slot(s) 30a) and/or the communication unit 39, and process such instructions to turn on and off light emitting devices 21 and/or the vary the color, intensity, pattern, etc. of light emitted from the plurality of light emitting devices 21”, paragraph [0048]), wherein the internal circuitry is configured to set the signal switching and/or signal adaption circuitry in function of the recognized type, for enabling use of the plugged-in module.
Regarding claim 23, Lee discloses the first device according to claim 14, wherein the further circuit comprises dimming control circuitry (“The controller is also configured to receive instructions from the function block(s) 60 (through the function block slot(s) 30a)… and process such instructions to… vary the color, intensity, pattern, etc. of light emitted from the plurality of light emitting devices 21”, paragraph [0048]), 


Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Applicant argued on page 13 that “Lee neither discloses nor suggests that the controller 38 will recognize the type of the function block 60 when plugged-in via the function block slot 30a, as recited in claim 14.” However, Lee discloses “the exemplary adapter 30 includes a function block slot 30a in which a function block 60 can be inserted. The function block 60 may include an infrared sensor, an image sensor, and/or a fire sensor function”, paragraph [0035], and “the function block 60 may include a USB connector, and the function block slot 30a may include a slot in which the USB connector can be inserted. An interface and a communication scheme between the function block slot 30a and the function block 60 can be variously selected.”, paragraph [0037], and “The controller [38] is also configured to receive instructions from the function block(s) 60 (through the function block slot(s) 30a) and/or the communication unit 39”, paragraph [0048].  Therefore, the controller 38 will recognize the type of the function block 60 when plugged-in via the function block slot 30a.

Allowable Subject Matter
Claims 1-13, 17-19, and 21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844